Loomis, J.
We do not deem it necessary to decide nor even to discuss the question, whether a decree of divorce would in all cases be valid if based simply upon a finding of facts in the brief and general language which the statute uses in specifying the several grounds of divorce. The rule for sustaining a bill is not necessarily the same as for dismissing it. In one case certain material facts must be found to justify the decree; in the other there may be no facts except the non-existence of the facts alleged, and the bill must be dismissed if the allegations are found untrue, though they may be insufficient in law.
The answer to one simple inquiry will dispose of all the questions in this case. Does the finding of the court negative all the essential allegations in the petition ?
The petitioner claims a divorce on three distinct grounds, *274iiamely, habitual intemperance, intolerable cruelty, and general misconduct. The first and last mentioned causes are alleged in the language of the statute, without any specific instances; and the finding of the court that “the respondent has not been guilty of habitual intemperance, nor of such misconduct as permanently destroys the happiness of the petitioner and defeats the purposes of the marriage relation,” fully meets and negates all the allegations.
The other allegation is, that “ the respondent for a period of more than three years last past has been guilty of intolerable cruelty,” and then specifies particularly what the acts of cruelty are. The finding is, that “ the respondent has not been guilty of intolerable cruelty.” Considering the general allegation as compounded wholly of the specific instances mentioned, we think the finding that there was no intolerable cruelty equivalent to a negation of all that was alleged as constituting it. In other words, we construe the finding to mean that there was no such intolerable cruelty as was alleged.
There was no error in the decree complained of.
In this opinion the other judges concurred.